Exhibit 10.2

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD LIKELY CAUSE
COMPETITIVE HARM IF PUBLICLY DISCLOSED.

AMENDMENT AGREEMENT

First Amendment to the Manufacturing and Supply Agreement

This Amendment Agreement (this “Amendment Agreement”) is between Flexion
Therapeutics, Inc., having its principal office at 10 Mall Road, Burlington MA,
USA (“Flexion”) and Patheon UK Limited, having a principal place of business at
Kingfisher Drive, Covingham, Swindon, Wiltshire SN35BZ, United Kingdom
(“Patheon”) (collectively, “Parties”; individually, “Party”).  This Amendment
Agreement is dated 8 May 2019 (the “Amendment Effective Date”).

WHEREAS, Flexion and Patheon entered into a Manufacturing and Supply Agreement
(“Manufacturing and Supply Agreement”) on 31 July 2015, pursuant to which
Patheon provides manufacturing services for Flexion’s FX006 drug product
(ZILRETTA) (an extended-release formulation of triamcinolone acetonide).

WHEREAS, the Parties have agreed to initiate construction of the area referred
to as the Phase III manufacturing suite at Patheon’s facility and to incur
certain capital expenditures to facilitate the manufacture of Flexion’s product
in this manufacturing suite.

NOW, THEREFORE, in consideration of the foregoing and the mutual promises,
covenants and agreements set forth below and in the Manufacturing and Supply
Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which the Parties hereby acknowledge, the Parties hereto,
intending to be legally bound, do hereby agree as follows:

1.Definitions

 

Defined terms in this Amendment Agreement shall have the same meaning as those
in the Manufacturing and Supply Agreement as applicable unless otherwise
indicated.

 

2.Amendments

 

The Manufacturing and Supply Agreement shall be amended such that the following
Schedules or parts of Schedules to the Manufacturing and Supply Agreement shall
be replaced as set out in the Exhibits attached to this Amendment Agreement.

 

Schedule 2.9 (Equipment)

Phase III and Combined Phases I, II and III of Schedule 1.60 (Footprint)

 

[***]

 

1

 

--------------------------------------------------------------------------------

 

3.Effectiveness of Amendments

 

The amendments to the Manufacturing and Supply Agreement set forth herein shall
be effective as of the Amendment Effective Date.

4.Integration

 

Except for the sections of the Manufacturing and Supply Agreement specifically
amended hereunder, all terms and conditions of the Manufacturing and Supply
Agreement remain and shall remain in full force and effect. This Amendment
Agreement shall hereafter be incorporated into and deemed part of the
Manufacturing and Supply Agreement and any future reference to the Manufacturing
and Supply Agreement shall include the terms and conditions of this Amendment
Agreement.

 

5.Governing Law and Jurisdiction

 

This Amendment Agreement and any dispute or claim arising out of or in
connection with it or its subject matter or formation (including non-contractual
disputes or claims) shall be governed by and construed in accordance with the
laws that govern the Manufacturing and Supply Agreement, and the Parties submit
to the jurisdiction and dispute resolution provisions as set forth in the
Manufacturing and Supply Agreement.

 

IN WITNESS WHEREOF, the Parties have caused this Amendment Agreement to be
executed by their duly authorized representatives, effective as of the date of
the last signature.

 

FLEXION THERAPEUTICS, INC.

 

/s/ Michael D. Clayman, M.D.

 

PATHEON UK LTD.

 

/s/ Luca Andretta

Signature

 

Michael D. Clayman, M.D.

 

Signature

 

Luca Andretta

Name

 

CEO

 

Name

 

Director

Title

 

May 9, 2019

 

Title

 

May 12, 2019

Date

 

Date

 

 

2

 

--------------------------------------------------------------------------------

Exhibit 1 of the Amendment Agreement

[***]




3-4

 

--------------------------------------------------------------------------------

 

Exhibit 2 of the Amendment Agreement

[***]

 

 

 

5

 